Notice of Non-Responsive Reply
	Applicant’s reply filed 03/30/2022 is NOT ENTERED because it is a non-responsive reply for the following reasons:
Applicant amended their claims to require the memory cells have a size of 2F2, where F is the "smallest feature size." Applicant has not meaningfully explained how this amendment renders the claims either novel or nonobvious from either Brewer (US 20090027976) or Lowrey (US 20060171194) as required by 37 C.F.R. 1.111(b) and (c). Applicant also made no attempt to point out support for the recent amendment as is required by MPEP 2163(II)(A). Applicant was repeatedly reminded of these requirements (Final Rejection mailed 6/9/2021 and Non-Final Rejection mailed 12/30/2021).
	When filing a reply to an Office action on the merits, applicant is required to:
(1) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);
(2) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and
(3) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).
	Although applicant argues Brewer describes 8F2 cells, citing to Brewer paragraph 3, Brewer paragraph 3 is background that describes problems with three-terminal cells of the prior art. The applied embodiments of Brewer are two-terminal cells that are vertically oriented. Applicant made no attempt to distinguish their amendment from Brewer's embodiments.
	Likewise, applicant merely argues that Lowrey does not mention the F sizing of their memory cells, but does not identify why the 2F2 size renders the claimed memory novel or nonobvious over Lowrey's.
	More importantly, applicant never once made any attempt to meaningfully explain where support can be found as required by MPEP 2163(II)(A). The only support for the amendment of 2F2 is in paragraph 28, in the sentence that states, "For instance, if two 4F2 memory cells are stacked such that one is directly over the other, then the amount of semiconductor real estate consumed by each is effectively cut in half so that the individual memory cells are essentially only consuming 2F2 of the semiconductor real estate." This sentence makes it clear that in order for there to be an effective 2F2 memory cell, there must be two memory cells. The elected invention of Species A (Figures 4 and 2) only provides for one memory cell, not two. Only Figure 14 shows two stacked memory cells, and because Figure 14 is not within the elected species, applicant has not presented an amendment that reads on the elected embodiment. Claims 62, 70-72, 73, 76, 87, 88, 90, 91, 92, 98-102 (depending from 62), 103-189 (depending from 73), and new dependent claim 114 (109) from new independent claim  do not read on the elected Species A (Figures 4 and 2).
	Applicant made no attempt to comply with Rule 111 for newly presented claims 109-114 and failed to point out support as required by MPEP 2163(II)(A).

Treatment of Non-Responsive Reply
MPEP 714.03 instructs examiners on how to proceed with a non-responsive reply, as follows:
An examiner may treat an amendment not fully responsive to a non-final Office action by:
	(A) accepting the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133  and 37 CFR 1.135;
	(B) notifying the applicant that the reply must be completed within the remaining period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a) ) to avoid abandonment; or
	(C) setting a new time period for applicant to complete the reply pursuant to 37 CFR 1.135(c).

The treatment to be given to the amendment depends upon:
	(A) whether the amendment is bona fide;
	(B) whether there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action; and
	(C) the nature of the deficiency.

Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable). This course of action would not be appropriate in instances in which an amendment contains a serious deficiency (e.g., the amendment is unsigned or does not appear to have been filed in reply to the non-final Office action). Where the amendment is bona fide but contains a serious omission, the examiner should: A) if there is sufficient time remaining for applicant’s reply to be filed within the time period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a) ), notify applicant that the omission must be supplied within the time period for reply; or B) if there is insufficient time remaining, issue an Office action setting a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c). In either event, the examiner should not further examine the application on its merits unless and until the omission is timely supplied.
If a new time period for reply is set pursuant to 37 CFR 1.135(c), applicant must supply the omission within this new time period for reply (or any extensions under 37 CFR 1.136(a)  thereof) in order to avoid abandonment of the application. The applicant, however, may file a continuing application during this period (in addition or as an alternative to supplying the omission), and may also file any further reply as permitted under 37 CFR 1.111.
	The omission is serious because the reply does not present meaningful explanation as to why the amendments are novel and nonobvious over the applied references, and the examiner previously notified applicant's representative twice of their prior non-responsiveness. Additionally, the examiner notified applicant's representative twice of the requirement to show where support could be found. Despite being notified twice, applicant continues to make amendments and add new claims without meaningfully explaining where support could be found. Although applicant points to Figures 1-4 as support, Figures 1-4 do not support the recent amendments. There is no remaining time to file a complete reply, and therefore, this Office action sets a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c).
The reply filed on March 30, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): see above regarding lack of explanation of patentable novelty as required by Rule 111, lack of pointing out support as required by MPEP 2163(II)(A), presentation of claims not directed to elected species. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a)  but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).	

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN TRAN whose telephone number 571-272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHAN TRAN/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825